I am in accord with the result reached in the majority opinion. However, I am unable to agree with some of the statements contained in the opinion and therefore desire to state briefly the reasons for my concurrence:
I am in agreement with the majority opinion as written in so far as it holds, under the facts in this case and the law applicable thereto, that the trial court had the power to enter judgment for the amount of assessment as found by the appeal tribunal.
On the authority of Mulhausen v. Bates, 9 Wn.2d 264,114 P.2d 995, I am in agreement with the result reached in the majority opinion to the effect that Mulhausen is an employer under the unemployment compensation act. I am also of the opinion that the essential facts in the last-cited case are the same as in the instant case, and, unless the cited case is overruled, it is controlling herein.
I am further of the opinion that it is not necessary to overrule the case of Washington Recorder Pub. Co. v. Ernst,199 Wn. 176, 91 P.2d 718, 124 A.L.R. 667, in order to arrive at the conclusion reached in the majority opinion. We accepted the interpretation placed upon the Recorder case in Mulhausen v.Bates, supra, in practically every case decided subsequent to the last-cited case, and, if such interpretation be now accepted, the Recorder case, supra, in my opinion, does not conflict with the result reached herein.
I am further of the opinion that the cases of Broderick, Inc.v. Riley, ante p. 760, 157 P.2d 954, and Curtis v. Riley,post p. 951, 157 P.2d 975, are factually different from either of the Mulhausen cases, and that the decisions in theBroderick and Curtis cases would not, in effect, be overruled by the result reached in the majority opinion in the instant case.
Regardless of my personal views of whether or not it would have been more logical for this court to hold that the common-law concepts of the relationship of master and servant were applicable in determining whether or not one was an employer under the unemployment compensation act, we have so definitely stated that such concepts were not *Page 820 
applicable that it seems to me we must accept the statutory definitions of employer and employment as they are written and apply them as best we can to the facts in each case. If this is done in the manner outlined in the Broderick case, supra, then, in my opinion, the requirements of the statute will have been met and the claimed employer will not be placed in a position where it is practically impossible for him to show that he is not within the act.
BEALS, C.J., and ROBINSON, J., concur with JEFFERS, J.